Filed 1/4/21
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


 THE PEOPLE,                          2d Crim. No. B296037
                                  (Super. Ct. No. 17F-06360-A)
      Plaintiff and Respondent,     (San Luis Obispo County)

 v.

 CHRISTOPHER EDWARD
 SKIFF,

      Defendant and Appellant.


             A Residential Care Facility for the Elderly (RCFE)
admitted to the facility a resident diagnosed with dementia in
violation of the conditions of the facility’s license. Despite
growing evidence of his confusion, the resident was allowed to
wander through the community unsupervised. When the
resident ran in front of a car on a busy highway, the CEO of the
RCFE was found criminally responsible for his death.
             Christopher Edward Skiff appeals from the judgment
after the jury convicted him of elder abuse (Pen. Code, § 368,
subd. (b)(1)) and involuntary manslaughter (Pen. Code, § 192,
subd. (b)) and found true allegations that the victim suffered
great bodily injury (Pen. Code, § 368, subd. (b)(2)(A)) and that
elder abuse proximately caused the victim’s death (Pen. Code,
§ 368, subd. (b)(3)(A)). The trial court placed him on probation
for five years with various terms and conditions, including 180
days in the county jail.
              Skiff contends there is no substantial evidence he
committed either offense because: (1) he did not proximately
cause the victim’s death, (2) he lacked the intent required for
involuntary manslaughter and elder abuse, and (3) statutes and
regulations applicable to RCFEs prohibited him from imposing
restrictions sufficient to prevent the fatal accident. We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
                          Regulatory history
              The Manse on Marsh (The Manse) was an RCFE.
Skiff was the CEO of Horizon Senior Living, Inc., which owned
the facility. He was the licensee representative with ultimate
regulatory responsibility over facility operations.
              When an RCFE admits a resident with dementia, it
must file a dementia care plan with state regulators addressing,
among other things, physical plant requirements (including door
alarms) and staff training. The Manse was not authorized to
house residents with dementia because it did not have an
operable dementia care plan. 1
              In 2007, the state cited The Manse for admitting nine
residents with dementia without having a dementia care plan on
file. A state licensing representative met with Skiff, who agreed
to reevaluate those residents, and evict them if they were
diagnosed with dementia. He stated that a dementia care plan
would not be submitted because the facility would not retain

      1 The  Manse had filed a plan but withdrew it by advising
the state it would not accept dementia patients.




                                 2
residents with dementia.
             The state cited The Manse again in 2008 for
retaining residents with dementia without having a dementia
care plan. In 2009, The Manse was cited for failing to reevaluate
a resident’s change of condition from mild cognitive impairment
(MCI) to possible dementia after she wandered away from the
facility.
             A manager from the Community Care Licensing
Division testified at trial that when a resident is admitted with a
doctor’s authorization to leave the facility unassisted, the licensee
must continue to observe the resident’s condition and reevaluate
the patient if their condition changes.
                 Cardenas’s admission to The Manse
             In 2012, Mauricio Cardenas was 63 years old. A
neurologist, Dr. Paul Gertler, diagnosed him that year with
dementia, most likely Alzheimer’s disease. Dr. Gertler testified
that dementia is not a specific diagnosis but an impairment of
intellectual function with many causes, the most common of
which is Alzheimer’s disease. Alzheimer’s gets worse over time
and is irreversible.
             A geriatric care consultant specializing in dementia
assisted Cardenas commencing in May 2013. Cardenas had
trouble using the phone, was unable to take medication on his
own, and was not making good decisions. His short-term memory
was “terrible.” By the end of a conversation, he could not
remember what was said.
             Dr. James Sands evaluated Cardenas in January
2014. He completed a Physician’s Report for Residential Care
Facilities for the Elderly (Form 602) with a primary diagnosis of
Alzheimer’s disease. He checked the box for “Dementia: The loss




                                 3
of intellectual function (such as thinking, remembering,
reasoning, exercising judgement, and making decisions) and
other cognitive functions, sufficient to interfere with an
individual’s ability to perform activities of daily living or to carry
out social or occupational activities.” He checked “Yes” for
“Confused/Disoriented” and “No” for “Wandering Behavior.” He
checked a box for “Able to Leave Facility Unassisted.” The form
was submitted to The Manse.
             Based on this diagnosis, The Manse rejected
Cardenas for admission in January 2014. Skiff knew Cardenas
was rejected based on the dementia diagnosis.
             After living in another retirement community, Las
Brisas, for about two months, Cardenas again requested
admission to The Manse. The directors and managers of The
Manse, including Skiff, discussed admitting Cardenas as a high
priority potential resident in their daily meetings. These
meetings were called “stand-up” meetings because participants
were required to stand throughout the meeting.
             At a stand-up meeting with Skiff present, the director
of sales and marketing for The Manse shared concerns from her
counterpart at Las Brisas about Cardenas moving to The Manse
because Cardenas would leave Las Brisas, could not be found or
would return drunk, and there was a bar across a busy street
from The Manse. Skiff did not respond to these concerns, ask her
any questions, or ask her to get more information. “It was as if
[she] hadn’t said anything.”
             At one meeting, three staff members said Cardenas
should not be admitted because of his dementia. Skiff took off his
glasses, looked straight at them, and said to admit Cardenas.
Skiff told a nurse to get the doctor to change the diagnosis, and




                                  4
was emphatic that they “get the forms done” so he could move in.
Skiff’s executive assistant was “stunned” with his expression and
emphatic tone.
             A nurse at The Manse asked Dr. Ward to complete a
602 “to get [the Alzheimer’s diagnosis] changed.” The evidence
does not establish that he submitted a form that changed the
diagnosis.
             In March 2014, Cardenas was examined by Dr. Eric
Dunlop. He completed a Form 602 listing a diagnosis of
dementia. He checked the box for “Confused/Disoriented.” He
checked “No” for “Wandering Behavior” and wrote, “Runs two
miles daily, but can find his way home and able to leave facility
unassisted.” Cardenas’s application at The Manse was then
accepted. He was admitted in April 2014.
                       Problems at The Manse
             K.J. worked at The Manse as a registered nurse with
43 years’ experience. She testified that Cardenas could not
remember to sign in and out. He left the building to go jogging
three to five times a day and would return “eventually.” He was
agitated, missed meals or arrived late, lost his keys, and tried to
leave the building with inappropriate clothing for the climate.
Incidents occurred daily and kept escalating.
             At stand-up meetings, K.J. often raised concerns
about Cardenas, more so than any other resident. She reported
that he got lost at an outing downtown. Skiff was “not
particularly” concerned about the issues she raised and did not
direct her to take any steps in response.
             K.J. testified that staffing was not adequate to
supervise Cardenas, or to look for him when he could not be
found. She made multiple requests for more staff, but was told




                                 5
The Manse was staffed adequately for the number of residents.
She was told, “Fill up the rooms, and we’ll talk about more staff.”
The goal was “to keep all the rooms rented at all costs.” Skiff was
present and participated in most of these discussions.
             At one point, Cardenas went to the emergency room
with abdominal pain. The doctor called The Manse and asked
how bad his dementia was, because Cardenas was unable to
provide any information. K.J. brought this up at a stand-up
meeting. In response, Skiff sent her an email telling her that if
she believed a resident had a condition that might prohibit them
from residing at The Manse, she should speak to the executive
director before sharing her belief with anyone else.
             The wellness director searched for Cardenas every
day to give him medication because staff could not find him.
Cardenas frequently left the facility and staff could not locate
him for hours. He would “never remember” to sign out despite
multiple explanations of the procedure. He was very confused
and forgetful and did not know where he was going. He had to be
directed to his room every day.
             At several stand-up meetings in May, it was proposed
that Cardenas be fitted with an ankle GPS monitor because he
was “a high risk resident” and a “wander risk.” Skiff was present
but said nothing. When staff attempted to put the ankle monitor
on Cardenas, he refused.
             In September 2014, Cardenas told staff that he
wanted to kill himself. The next day, a police officer responded to
a call that Cardenas had walked away from The Manse and was
possibly suicidal. The officer located him and observed he was
upset and looked like he had been crying. Cardenas told the
officer he was going to walk to Ventura on a “pilgrimage” to see




                                6
his ex-wife.
                          Cardenas’s death
             On December 21, 2014, Cardenas ran in front of a car
and was killed. The collision occurred about 10 miles from The
Manse.
             Throughout that afternoon, motorists saw an elderly
man running, walking, or standing on Los Osos Valley Road or
adjacent Clark Valley Road. Four of these motorists testified
about their observations. The man was not wearing exercise
clothes. He ran back and forth across all four lanes of the
highway without looking or turning his head. Drivers had to
slam on their brakes or swerve to avoid hitting him. More than
three hours after he was first observed, the man stood in traffic
on Clark Valley Road waving, forcing a driver to swerve out of
the way. A few minutes later, he ran into the middle of the road
towards a car, forcing the driver to drive around him.
             At about 6:00 p.m., it was “quite dark.” A witness
saw Cardenas standing in the center divider of Los Osos Valley
Road. He ran into the path of a car and was struck. Cardenas
died as a result of blunt force trauma.
                          Expert testimony
             Dr. Manuel Saint Martin, a board-certified forensic
psychiatrist and licensed attorney, testified that a dementia care
plan is necessary to keep track of residents so they do not
wander, and because individuals with dementia require
additional care and supervision. Risks include getting lost,
getting into accidents, being victimized by others, and exposure
to the elements.
             Because an RCFE is not a locked facility, available
options include tracking monitors, adequate staff to ensure




                                7
patients do not leave the facility unassisted, and door protocols to
observe who is leaving. Failure to have and comply with a
dementia care plan would pose a danger to an individual who
exhibited Cardenas’s behaviors.
                             DISCUSSION
               Skiff contends his convictions of involuntary
manslaughter and elder abuse are not supported by substantial
evidence that he was the proximate cause of Cardenas’s death or
that he had the intent required to commit either offense. He
further contends regulations governing the operation of RCFEs
prevented him from restricting Cardenas’s movements.
               In evaluating whether the judgment is supported by
substantial evidence, we review the entire record in the light
most favorable to the judgment, presume in support of the
judgment every fact that can reasonably be deduced from the
evidence in the record and determine whether any reasonable
finder of fact could have found that the prosecution sustained its
burden of proof beyond a reasonable doubt. (People v. Mincey
(1992) 2 Cal.4th 408, 432.) We do not reweigh conflicting
evidence or reevaluate the credibility of witnesses. (People v.
Whisenhunt (2008) 44 Cal.4th 174, 200.)
                       Involuntary Manslaughter
               Involuntary manslaughter ‘“requires proof that a
human being was killed and that the killing was unlawful.
[Citation.] A killing is ‘unlawful’ if it occurs (1) during the
commission of a misdemeanor inherently dangerous to human
life, or (2) in the commission of an act ordinarily lawful but which
involves a high risk of death or bodily harm, and which is done
‘without due caution or circumspection.’” [Citation.]’” (People v.
Guillen (2014) 227 Cal.App.4th 934, 1026, quoting People v.




                                 8
Murray (2008) 167 Cal.App.4th 1133, 1140.) “The failure to use
due care in the treatment of another where a duty to furnish such
care exists is sufficient to constitute that form of manslaughter
which results from an act of omission.” (People v. Villalobos
(1962) 208 Cal.App.2d 321, 328.)
             1. Criminal Negligence. The mental state required
for the commission of involuntary manslaughter is criminal
negligence. Skiff contends the evidence is insufficient to prove
that he acted or failed to act in a criminally negligent manner. He
is wrong.
             Here, the jury was correctly instructed that Skiff was
guilty of involuntary manslaughter if his criminally negligent
failure to perform a legal duty caused Cardenas’s death.
(CALCRIM No. 582, modified.) The jury was further instructed:
“Criminal negligence involves more than ordinary carelessness,
inattention, or mistake in judgment. A person acts with criminal
negligence when: [¶] 1. He or she acts in a reckless way that
creates a high risk of death or great bodily injury; [¶] AND [¶] 2.
A reasonable person would have known that acting in that way
would create such a risk.” (CALCRIM No. 582, modified, italics
original.)
             This instruction properly defined criminal negligence.
(People v. Butler (2010) 187 Cal.App.4th 998, 1007-1009 (Butler).)
“The question is whether ‘a reasonable person in defendant’s
position would have been aware of the risk involved.’” (Walker v.
Superior Court (1988) 47 Cal.3d 112, 136-137 [mother who treated
daughter’s meningitis with prayer properly prosecuted for
involuntary manslaughter].) Substantial evidence supports the
conclusion that it was objectively unreasonable to allow Cardenas
to leave the facility and roam unsupervised without staff’s




                                9
knowledge of his whereabouts.
              A corporate officer may be guilty of involuntary
manslaughter if he or she was aware of the omissions and failed
to control them. (Sea Horse Ranch, Inc. v. Superior Court (1994)
24 Cal.App.4th 446, 457.) In Sea Horse Ranch, the corporate
president knew of the poor condition of a corral fence and the
history of horses escaping. When horses broke through the fence
and ran onto an adjacent busy highway, the president was liable
for the death of a motorist who struck one of the horses. (Id. at
pp. 458-459.) Here, Skiff was aware of Cardenas’s dementia,
encouraged his admission, and condoned his unsupervised
wandering. The jury properly found he was criminally negligent
in his death.
              A managing officer of a corporation with control over
the operation of the business is personally responsible for acts of
subordinates where the evidence “indicates inferentially
appellant’s toleration, ratification, or authorization of their illegal
actions.” (People v. Conway (1974) 42 Cal.App.3d 875, 886.) In
Conway, the president of a car dealership was criminally liable
for his staff’s false sales representations “because as president of
the dealership, he had the requisite control over the activities of
the dealership and permitted the unlawful practices to continue
after being informed of them on numerous occasions.” (Ibid.)
              Similarly here, there was substantial evidence that
Skiff knew admitting Cardenas to the facility was unlawful and
knew it was unsafe to allow him to wander in the community
unsupervised, yet did nothing to protect him. Substantial
evidence established that Skiff acted with criminal negligence
when he disregarded the Alzheimer’s diagnosis and the concerns
of his staff, and when he allowed Cardenas to continue as a




                                  10
resident of a facility that did not monitor or safeguard his
activities but allowed him to wander without supervision.
               2. Proximate Cause. Involuntary manslaughter also
requires substantial evidence that the defendant’s conduct is a
proximate cause of the victim’s death. (Butler, supra, 187
Cal.App.4th at p. 1009.) Skiff insists he did not proximately cause
Cardenas’s death because “nothing that the staff at The Manse—
much less Mr. Skiff—did or did not do caused Mr. Cardenas to be
hit by a car.” Again, he is wrong.
               A defendant’s conduct is the proximate cause of a
victim’s death where “the death was a reasonably foreseeable,
natural and probable consequence of the defendant’s act, rather
than a remote consequence that is so insignificant or theoretical
that it cannot properly be regarded as a substantial factor in
bringing about the death.” (Butler, supra, 187 Cal.App.4th at pp.
1009-1010.)
               Proximate cause does not require that an act be the
principal cause of death so long as it was “‘a substantial factor
contributing to the result.’” (People v. Jennings (2010) 50 Cal.4th
616, 643.) Where, as here, there is “an independent supervening
act,” “a cause of death is an act that sets in motion a chain of
events that produces death as a natural and probable
consequence of the act, and without which death would not
occur.” (Id. at p. 672.) To absolve a defendant of criminal
liability, “‘“the intervening cause must be ‘unforeseeable . . . an
extraordinary and abnormal occurrence.”’” (People v. Brady
(2005) 129 Cal.App.4th 1314, 1325 (Brady).) “‘Ordinarily the
question will be for the jury’” unless the cause is “‘so remote . . .
that no rational trier of fact could find the needed nexus.’” (Id. at
p. 1326.)




                                 11
              In Brady, the fatal collision of two firefighting
airplanes was determined to be a foreseeable consequence of
recklessly setting a fire. (Brady, supra, 129 Cal.App.4th at p.
1331.) Here, the fatal traffic collision was a foreseeable
consequence of allowing a resident with dementia to run on
public streets and highways without supervision. The failure to
supervise Cardenas “set[] in motion a chain of events” that
culminated in his running in front of a moving car. This outcome
was tragic but neither “extraordinary” nor “abnormal.”
              Here, the jury was properly instructed that “[a]n act
or omission caused the death of Mauricio Cardenas if his death
was the direct, natural, and probable consequence of the act or
omission and his death would not have happened without the act
or omission. A natural and probable consequence is one that a
reasonable person would know is likely to happen if nothing
unusual intervenes. . . . [¶] There may be more than one cause of
the death of Mauricio Cardenas. An act or omission caused his
death, only if it was a substantial factor in causing his death. A
substantial factor is more than a trivial or remote factor.
However, it does not have to be the only factor that caused the
death of Mauricio Cardenas.” (CALCRIM No. 240, modified,
italics original.)
              Applying this instruction, the jury found that
appellant’s conduct was a substantial factor in causing Cardenas’s
death. That finding is supported by substantial evidence.
Cardenas had a history of leaving the building unattended,
getting lost, and being confused and disoriented. He was struck
by a car and killed while wandering along a busy highway, miles
away from home, after having been absent from the facility for
hours. This occurrence was readily foreseeable in light of




                                12
Cardenas’s dementia diagnosis and history of wandering. The
jury reasonably concluded that this failure to protect and care for
Cardenas was a proximate cause of his death.
                             Elder Abuse
             Skiff contends his conviction of felony elder abuse
must be reversed because it is not supported by substantial
evidence. He is incorrect.
             Elder abuse liability applies to a person “having the
care or custody of any elder or dependent adult” who “willfully
causes or permits the elder or dependent adult to be placed in a
situation in which his or her person or health is endangered.”
(Pen. Code, § 368, subd. (b)(1).) Here, the jury was correctly
instructed that, to prove Skiff had engaged in elder abuse, the
prosecution had to prove: (1) Skiff, having care or custody of the
victim, willfully caused or permitted him to be placed in a
situation where his person or health was endangered; (2) Skiff
caused or permitted the victim to be endangered under
circumstances or conditions likely to produce great bodily harm or
death; (3) the victim was an elder; (4) when Skiff acted, he knew
or reasonably should have known that the victim was an elder;
and (5) appellant was criminally negligent when he caused or
permitted the victim to be endangered. (CALCRIM No. 830,
modified.)
             Skiff does not challenge the jury instruction. Instead,
he contends there is no substantial evidence that he acted in a
criminally negligent manner that caused Cardenas to be placed in
a dangerous situation. However, viewed in the light most
favorable to the judgment, substantial evidence demonstrates
that Skiff willfully permitted Cardenas to remain in a residential
placement that was dangerous to him and that ultimately caused




                                13
his death.
              Having accepted Cardenas as a resident with a
diagnosis of Alzheimer’s disease, The Manse was required to file
a plan including “[s]afety measures to address behaviors such as
wandering.” (Cal. Code Regs., tit. 22, § 87705, subd. (b)(2).) But
Skiff did not file a plan and did not institute measures adequate
to address Cardenas’s behaviors. Instead, Skiff allowed
Cardenas to leave the facility at will, without signing out, and to
roam the streets unsupervised without staff knowing his
whereabouts.
              Skiff knew The Manse was prohibited from accepting
or retaining persons with dementia and that the facility had been
repeatedly disciplined for violating those restrictions. Skiff knew
Cardenas had been diagnosed with dementia and that he
engaged in dangerous behaviors including wandering away from
the facility, abusing alcohol, failing to take his medication, and
behaving erratically. Instead of evicting Cardenas or assisting
him in finding more suitable care, Skiff permitted him to remain
at The Manse, over the objection of professional staff. This is
substantial evidence of Skiff’s criminal negligence.
              Similarly, as we have discussed, there is substantial
evidence that Skiff’s criminal negligence was a proximate cause
of Cardenas’s death. On the day he died, Cardenas wandered
away from the facility as he had done so many times before. He
was unaccompanied and wandered for hours before he was struck
by a car on a busy highway. The jury reasonably found these
circumstances were foreseeable to Skiff. “Foreseeability does not
require a high probability that the harm will occur, but merely
that the harm be ‘“‘a possible consequence which might
reasonably have been contemplated.’”’” (Butler, supra, 187




                                14
Cal.App.4th at p. 1011.) A reasonable person would contemplate
that a person with dementia allowed to run along busy streets
and highways at night unsupervised may be hit by a car and
killed. The jury properly found that Skiff “proximately cause[d]
the death of the victim,” constituting elder abuse. (Pen. Code,
§ 368, subd. (b)(3).)
                        Regulatory requirements
              Skiff contends that the law prohibited him from
protecting Cardenas during his excursions. Amici curiae
California Assisted Living Association and Argentum similarly
contend that the conviction “whipsaw[s]” RCFE owners and
operators between their obligations to foster independent living
and to protect their residents. We are not persuaded.
              Skiff relies upon Olmstead v. L.C. ex rel. Zimring
(1999) 527 U.S. 581, 600 (Olmstead), which prohibits “unjustified
institutional isolation of persons with disabilities.” It is also true
that RCFE residents have a right to be free from “involuntary
seclusion.” (Health & Saf. Code, § 1569.269, subd. (a)(10); Cal.
Code Regs., tit. 22, § 87468.2, subd. (a)(8).) But these rights do
not absolve an RCFE from its responsibility to provide
supervision necessary for the safety of its residents.
              The holding in Olmstead is “designed to ensure that
disabled persons are . . . placed for treatment with the most
possible community access, taking into account their treatment
needs.” (Black v. Department of Mental Health (2000) 83
Cal.App.4th 739, 752, italics added; Capitol People First v. State
Dept. of Developmental Services (2007) 155 Cal.App.4th 676, 700.)
While residents have a right “[t]o reasonable accommodation of
individual needs and preferences in all aspects of life in the
facility,” there is an exception “when the health or safety of the




                                 15
individual . . . would be endangered.” (Health & Saf. Code,
§ 1569.269, subd. (a)(16); Cal. Code Regs., tit. 22, § 87468.2, subd.
(a)(14).)
              The Manse did not have a dementia care plan
including “[s]afety measures to address behaviors such as
wandering.” (Cal. Code Regs., tit. 22, § 87705, subd. (b)(2).)
Notwithstanding the absence of such a plan, The Manse
knowingly accepted and retained a dementia patient whose
safety it was not equipped to protect.
              An RCFE must provide the “basic service[]” of
“[b]eing aware of the resident’s general whereabouts, although
the resident may travel independently in the community.”
(Health & Saf. Code, § 1569.312, subd. (d).) An RCFE “shall
determine the amount of supervision necessary by assessing the
mental status of the prospective resident to determine if the
individual: [¶] (1) tends to wander; [¶] (2) is confused or forgetful
. . .” (Cal. Code Reg., tit. 22, § 87461, subd. (a).) Even though 602
forms existed allowing Cardenas to leave the facility
unaccompanied, The Manse had a continuing obligation to
monitor his conduct and update his pre-admission evaluation “as
frequently as necessary to note significant changes . . . in the
resident’s . . . mental . . . condition.” (Cal. Code Regs., tit. 22,
§§ 87463, subd. (a), 87705, subd. (c)(6).) The Manse did not do so.
              “The obligations imposed on [RCFEs] were obviously
designed to prevent decedent’s mental and physical problems
from going unnoticed and untreated, so that harm to decedent
could be avoided.” (Klein v. Bia Hotel Corp. (1996) 41
Cal.App.4th 1133, 1140 (Klein).) In Klein, the RCFE argued that
it was not responsible for a resident’s apparent suicide because
she had a constitutional right to end her own life. (Id. at p. 1139.)




                                 16
The court concluded that if such a right existed, it was irrelevant
to the facility’s obligation to comply with applicable regulations to
protect her safety. By analogy here, Cardenas’s right to “travel
independently in the community” (Health & Saf. Code, § 1569.312,
subd. (d)) and to “leave or depart the facility” (Cal. Code Regs., tit.
22, § 87468.1, subd. (a)(6)) did not absolve The Manse of its
responsibility to monitor his condition and provide appropriate
measures for his safety.
              Cardenas consistently refused to sign out and refused
to wear a GPS monitor. But that did not eliminate the licensee’s
obligation to protect him. If “the facility is not appropriate for
the resident,” it should have evicted him. (Cal. Code Regs., tit.
22, § 87224, subd. (a)(4).) There was substantial evidence that
Skiff failed to take sufficient steps to monitor his safety despite
knowledge of the dangers presented.
                             DISPOSITION
              The judgment is affirmed.
              CERTIFIED FOR PUBLICATION.


                                       TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                  17
                  Craig B. Van Rooyen, Judge

           Superior Court County of San Luis Obispo

                ______________________________


            James & Associates, Becky S. James and Lisa M.
Burnett for Defendant and Appellant.
            Hanson Bridgett, Adam W. Hofmann and David C.
Casarrubias for California Assisted Living Association and
Argentum as Amici Curiae on behalf of Defendant and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and David F.
Glassman, Deputy Attorneys General, for Plaintiff and
Respondent.